BLD-099                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-2416
                                       ___________

                              In re: JOHN D. SUTTON,
                                                 Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                     (Related to W.D. Pa. Civ. No. 1:14-cv-00082)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   January 23, 2020

           Before: AMBRO, GREENAWAY, JR. and BIBAS, Circuit Judges

                            (Opinion filed January 28, 2020)
                                       _________

                                        OPINION*
                                        _________
PER CURIAM

       John D. Sutton is a Pennsylvania inmate serving 18 to 40 years of imprisonment

after a jury in 2003 convicted him of third-degree murder. Sutton’s efforts in state court

to invalidate his conviction have all failed. See, e.g., Commonwealth v. Sutton, No. 818

WDA 2013, 2013 WL 11255664 (Pa. Super. Ct. 2013). His efforts in the District Court


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
have fared no better; his first habeas petition was dismissed as untimely, and his second

such petition was dismissed for lack of jurisdiction because it was impermissibly second

or successive. See Sutton v. Commonwealth, DC Civ. No. 17-cv-00109, 2018 WL

4599825 (W.D. Pa. Sept. 25, 2018).

       Sutton has now filed a mandamus petition in this Court. Complaining that he “has

repeatedly been denied the opportunity to present his Appeals, Petitions and Motions in

the lower courts due to time constraints and procedural obstacles,” Pet. at 1, Sutton

requests an order authorizing the filing of a new habeas petition to challenge his

conviction. But that is not a permissible use of mandamus; Sutton must instead comply

with the procedures for filing second or successive habeas petitions, set forth in 28 U.S.C.

§ 2244. See Samak v. Warden, FCC Coleman-Medium, 766 F.3d 1271, 1285 (11th Cir.

2014); see also Murray v. Greiner, 394 F.3d 78, 81 (2d Cir. 2005); cf. In re Dorsainvil,

119 F.3d 245, 251 (3d Cir. 1997) (explaining that inmate may not use habeas petition

under § 2241 simply because he cannot meet AEDPA’s gatekeeping requirements for

second or successive habeas petitions).1 Accordingly, Sutton’s mandamus petition is

denied.2



1
 Sutton does not appear to have ever appealed to this Court any of the adverse decisions
of the District Court. “It is, of course, well settled, that the writ [of mandamus] is not to
be used as a substitute for appeal[.]” Schlagenhauf v. Holder, 379 U.S. 104, 110 (1964).
2
  Insofar as Sutton might be requesting an order authorizing a post-conviction filing in
state court, the mandamus petition would still be denied. Sutton presents no reason to
                                             2
disregard the general rule that federal courts “may not issue a writ of mandamus to
compel a state court to exercise a jurisdiction entrusted to it.” In re Grand Jury
Proceedings, 654 F.2d 268, 278 (3d Cir. 1981).
                                           3